Citation Nr: 0530039	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, in which the RO granted service connection for PTSD 
and assigned an initial 10 percent rating for PTSD (effective 
from November 8, 2001).  The veteran filed a notice of 
disagreement (NOD) with the initial 10 percent rating, 
alleging that it should be higher.  In an August 2004 
statement of the case (SOC), the RO granted an increased 
initial evaluation of 30 percent for PTSD (effective from 
November 8, 2001).  The veteran continued his appeal to the 
Board of the initial rating by filing a VA Form 9 substantive 
appeal in September 2004.

The veteran's sworn testimony was obtained at two hearings-
in a November 2004 hearing before a hearing officer at the RO 
and in July 2005 at a video conference hearing conducted by 
the Board.  Transcripts of both hearings are on file.  

In November 2004, prior to the certification of the appeal to 
the Board in July 2005, the veteran withdrew his appeal for 
entitlement to a total rating for compensation purposes based 
on unemployability due to service-connected disability.  
38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claim.  

2.  The veteran's PTSD is objectively shown to be manifested 
by a somewhat anxious mood with complaints of one or two 
nightmares per week, resulting in mild overall symptoms, but 
no more than an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily with 
routine behavior, self-care and conversation normal, and no 
medical evidence of impairment of speech, no panic attacks, 
no short- or long-term memory impairment, or impairment in 
judgment or abstract thinking.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, however, the issue on appeal arises 
not from a "claim" but from an NOD filed with the RO's 
initial assignment of a rating upon granting service 
connection for PTSD.  In such cases, VA regulations require a 
statement of the case (SOC) to be issued to inform the 
veteran of the laws and regulations pertaining to the appeal 
and the evidence on which the decision was based, and a VCAA 
notification letter is not necessary.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The SOC provides the veteran with notice of 
the information or evidence needed to substantiate his 
appeal.  In this case, the RO notified the veteran of the 
information and evidence needed to substantiate his claim for 
service connection for PTSD in a letter dated in November 
2001, shortly after it received his claim.  When he appealed 
the initial rating assigned for PTSD, the RO provided him 
with an SOC in August 2004.  Therefore, the Board concludes 
that there is no defect in this case regarding the timing of 
the VCAA notice.  Pelegrini, 18 Vet. App. at 120.

In addition to providing him an SOC in August 2004, which 
notified him of the rating criteria for a rating higher than 
30 percent for PTSD, the RO also sent him a letter in 
September 2004, informing him what the evidence must show to 
warrant an increased evaluation and providing him with 
"Release of Information" forms for him to authorize VA to 
obtain any private medical records that may be relevant to 
his appeal for a higher rating.  As to the evidence that VA 
would provide and what the veteran should provide, the Board 
notes that the rating decisions, SOC, and letters clearly 
informed the veteran that the evidence needed to substantiate 
his claim for a higher rating was medical evidence showing 
such a level of disability and that the RO would obtain VA 
medical evidence and any private medical evidence that the 
veteran authorized VA to obtain on his behalf.  Thus, 
adequate notice of the information and evidence needed to 
support his appeal was provided to him before readjudication 
by the RO in a January 2005 supplemental statement of the 
case (SSOC).  Additionally, the duty to assist the veteran 
also has been satisfied in this case:  All identified and 
available VA and private treatment records were obtained, and 
the veteran was afforded a VA PTSD examination in June 2003.  
In addition, he has been afforded ample opportunities to 
present his arguments to VA, including by giving sworn 
testimony at two hearings.  Accordingly, the Board concludes 
that the requirements of VCAA have been met in this case.  

General Criteria for Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.
Evaluation of PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411, at 38 C.F.R. § 4.130.  Under this 
Diagnostic Code, a 30 percent disability rating is warranted 
for PTSD when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

Additionally, the Global Assessment of Functioning (GAF) 
scale reflects the, "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM) (4th ed.), p. 32.  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), with the individual generally functioning 
pretty well, and with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Analysis  

The veteran and his attorney assert that the veteran is 
entitled to an initial evaluation of 70 percent for service-
connected PTSD on the basis of nightmares, sleep impairment, 
social isolation, crying spells, suicidal thoughts, and 
violent anger.  See November 2004 and July 2005 Hearing 
Transcripts.  At the hearing in November 2004, the veteran's 
attorney specifically requested that the veteran be assigned 
a 70 percent disability evaluation for PTSD.  

The medical evidence of record shows that the objectively 
demonstrated symptoms of the veteran's PTSD do not meet, or 
more closely approximate, the criteria for an evaluation in 
excess of 30 percent under Diagnostic Code 9411 for any 
period of time during the appeal.  Specifically, VA treatment 
records from September 2001 to the present show that the 
veteran attended 5 PTSD group sessions from October 2001 to 
March 2002, with only very limited medication review from 
that time to the present (every 3 to 6 months).  The veteran 
is prescribed Zoloft for the managements of PTSD symptoms.  
More significantly, these VA treatment records objectively 
demonstrate, contrary to the veteran's subjective complaints 
of near total functional impairment, that symptoms of the 
veteran's PTSD do not include any impairment of speech, no 
impairment in short-and long-term memory, no impairment in 
judgment, and no impairment in abstract thinking-factors for 
consideration under Diagnostic Code 9411, for a 50 percent 
evaluation.  Additionally, despite his assertion on appeal, 
the veteran was not found to be suicidal on VA examination in 
June 2003 during which the examiner noted that the veteran 
denied suicidal thoughts, ideations, plans, or intent.

Although the veteran contends that he does not attend VA 
mental health counseling because he cannot afford the 
gasoline for the 45 minute drive to the VA facility, this 
explanation for lack of treatment provides no basis for the 
assignment of an evaluation in excess of 30 percent under 
Diagnostic Code 9411.  Concerning this, the Board notes that 
VA treatment records and the VA examination report of June 
2003 not only show that the veteran does not attend regular 
psychiatric counseling at VA or privately, but also that he 
has had no psychiatric hospitalization despite his complaints 
of reported nightmares, flashbacks, anxiety, irritability and 
anger.  The veteran is not shown to be socially isolated or 
as occupationally impaired as claimed on appeal.  Rather, the 
veteran had a successful career at an air force base from 
January 1974 to December 1994, when the base was closed.  The 
veteran has maintained a 35-year marriage to his spouse, he 
raised two children, he has six grand children, and he has 
several friends, including those with whom he routinely 
dines.  See June 2003 VA examination report.  While the 
veteran appears to have had increased depression following 
the World Trade Center attacks of September 11, 2001, several 
VA mental health professionals have indicated that the 
primary source of his complaints of depression has been 
related his unemployment after the air force base closing in 
December 1994.  Moreover, the veteran attended VA vocational 
rehabilitation, and he obtained an advanced business degree 
in June 2000.  He indicated on VA examination in June 2003 
that he was unable to retain a position at the local VA 
vocational rehabilitation program due to a "hiring freeze."  
These findings demonstrate that symptoms of the veteran's 
PTSD are not shown to meet or more closely approximate the 
criteria for an evaluation in excess of 30 percent.  

Similarly, lay statements of April and June 2004, far from 
showing that the veteran is socially isolated, tend to 
support the clinical findings that he is not so impaired.  On 
VA examination in June 2003, the veteran admitted that he is 
a member of The American Legion and AMVETS; that he enjoys 
traveling to visit his children in New Mexico and Chicago; 
that he routinely helps around the house with chores and 
cooking; and that he enjoys coin collecting and subscribes to 
several coin collecting magazines.  

As noted above, a 50 percent evaluation under Diagnostic Code 
9411 anticipates much greater impairment than that which is 
objectively demonstrated in this case:  impairment of speech, 
in short-and long-term memory, in judgment, and/or in 
abstract thinking-symptoms which, as noted above, are not 
demonstrated or more closely approximated by the medical 
evidence of record.  A 50 percent evaluation for PTSD also 
anticipates such occupational and social impairment as to 
result in demonstrated difficulty in establishing and 
maintaining effective work and social relationships.  While 
the veteran and his spouse assert that the veteran is 
socially isolated and has difficulty establishing effective 
work and social relationships, no medical evidence of record 
supports this assertion, and the veteran's own statements, 
noted above, suggest otherwise.  To the contrary, the veteran 
has maintained a 35-year marriage to his spouse, he has 
participated in the raising of their children, whom he now 
visits, and he enjoys friends and social groups, as well as 
engages in a hobby and participates in house chores.  Given 
the above, the Board concludes that while the veteran has 
some occupational and social impairment, the criteria for a 
30 percent evaluation under Diagnostic Code 9411 are not 
exceeded, as some occasional occupational and social 
impairment is anticipated by a 30 percent evaluation.  

Additionally, the veteran's GAF scores during the appeal 
support no more than a 30 percent evaluation under Diagnostic 
Code 9411.  GAF scores have consistently ranged from 60 on VA 
examination in June 2003 and in August 2003, to 76 in 
February 2003.  These scores, in the context of the limited 
clinical findings and lack of mental health treatment, more 
closely approximate and do not exceed, the criteria for a 30 
percent evaluation under Diagnostic Code 9411.  The veteran's 
GAF scores are consistent with the clinical evidence of 
record which demonstrates that the veteran does not have 
impairment of speech, panic attacks, or few friends.  Rather, 
the veteran maintains a marriage and family contacts and 
clearly has some meaningful interpersonal relationships.  

The Board gives all due consideration to the lay statements 
of record, including the sworn testimony of the veteran.  
However, there is a conflict between the lay statements and 
the more objective medical and clinical evidence of record, 
detailed above.  In this case, the veteran's subjective 
complaints of PTSD symptomatology exceed those which are 
clinically demonstrated on repeated examination.  While the 
veteran, or a friend or acquaintance, are competent to 
provide evidence of observable symptoms, neither is competent 
to attribute any symptom to a given cause or diagnosis.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  These lay 
assertions are not, therefore, as probative as the objective 
clinical evidence of record.  "It is the responsibility of 
the BVA . . . to assess the credibility and weight to be 
given the evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  As is true with any piece of evidence, the 
credibility and weight to be attached to [evidence ... are] 
within the province of the [BVA as] adjudicators . . ."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Winsett v. West, 11 Vet. App. 420 (1998).  The Board has the 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 
Board finds that the most probative evidence of record bodes 
against an evaluation in excess of 30 percent for any period 
of the appeal.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the appellant's PTSD presents such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case is not 
inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any hospitalization for his PTSD, nor has he 
obtained any extensive treatment-the veteran's treatment has 
been very minimal.  The appellant has not offered any 
objective evidence of any symptoms due to PTSD that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent.  Since the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for PTSD, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
is denied.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).  


ORDER

The claim for an initial evaluation in excess of 30 percent 
for PTSD is denied.  


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


